 



Exhibit 10.2
April 5, 2005
Mr. Soonman “Steve” Song
[Address omitted]
Re:     Amendment to Employment Agreement
Dear Steve:
On behalf of Photon Dynamics, Inc. (the “Company”), I am pleased to offer you an
amendment (“Amendment”) to your employment agreements with the Company, as
stated below.
     1. Current Agreements. Currently, your employment relationship with the
Company is governed by the following agreements (the “Agreements”): (a) an offer
letter agreement dated April 18, 1994, (b) a Photon Dynamics, Inc. Employee
Agreement you signed on April 18, 1994 (the “Employment Agreement”), (c) a
Photon Dynamics, Inc. Proprietary Information and Inventions Agreement you
signed on April 18, 1994, (d) a stock trading agreement you signed on
December 21, 1999, and (e) an Indemnification Agreement dated January 10, 2000.
2. Current Compensation.
          a. Base Salary. Your base salary is $240,000 annually (the “Base
Salary”), less payroll deductions and all required withholdings, payable
according to the Company’s regular payroll schedule.
          b. Management Incentive Bonus. You are eligible to participate in the
Company’s 2005 Management Incentive Bonus program (the “MIB Program”). In your
position, you are eligible to earn a bonus of up to 50% of your Base Salary,
pursuant to the terms and conditions of the MIB Program.
          c. Commissions. In addition to the Base Salary and MIB Program, you
are eligible to earn commissions under a sales commission plan, the terms of
which shall be determined by the Company in its sole discretion.
     3. Amendment to Employment Agreement. As an amendment to the Employment
Agreement, in consideration for your continued employment you will be entitled
to severance benefits pursuant to the Change in Control Addendum attached
hereto.

 



--------------------------------------------------------------------------------



 



     4. No Other Changes to Agreements. Except as provided in this Amendment,
the terms and conditions of the Agreements remain in full force and effect.
If you have any questions regarding this Amendment, please do not hesitate to
contact me.
Sincerely,
/s/ Jeff Hawthorne
Jeff Hawthorne
President and Chief Executive Officer
Photon Dynamics Inc.
Attachment: Change in Control Addendum
Accepted and Agreed:
/s/ Soonman “Steve” Song

 
Soonman “Steve” Song
Date: April 5, 2005

 



--------------------------------------------------------------------------------



 



Change in Control Addendum
     1. Definition of “Change in Control.” For purposes of this Addendum,
“Change in Control” means occurrence in a single transaction or in a series of
related transactions of any one or more of following events:
     (a) any person (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction;
     (b) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, outstanding voting securities representing more than fifty percent
(50%) of the combined outstanding voting power of the surviving entity in such
merger, consolidation or similar transaction or more than fifty percent (50%) of
the combined outstanding voting power of the parent of the surviving entity in
such merger, consolidation or similar transaction; or
     (c) there is consummated a sale, Iease, license or other disposition of all
or substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale, lease, license or other disposition.
     2. Termination After a Change in Control. In the event that within twelve
(12) months following a Change in Control, the Company terminates your
employment without Cause (as defined below) or you resign for Good Reason (as
defined below) (a Change in Control Termination), all stock options held by you
shall have their vesting accelerated such that all options are fully vested and
exercisable as of the date of the Change in Control Termination (the
“Acceleration”). As a precondition of receiving the Acceleration, you must first
sign and allow to become effective a general release of claims in favor of the
Company in a form acceptable to the Company.
     3. Definition of “Cause.” For purposes of this Agreement, “Cause” shall
mean the occurrence of one or more of the following: (a) your indictment or
conviction of any felony, or crime involving moral turpitude or dishonesty;
(b) your participation in any fraud against the Company or its successor;
(c) breach of your duties to the Company or its successor, including, without
limitation, persistent unsatisfactory performance of job duties; (d) intentional
damage to any property of the Company or its successor; (e) willful conduct that
is demonstrably injurious to the Company or its successor, monetarily or
otherwise; (f) breach of any agreement with the Company or its successor,
including your Proprietary Information and Inventions Agreement; or (g) conduct
by you that in the good faith and reasonable determination of the Company
demonstrates gross unfitness to serve. Physical or mental disability or death
shall not constitute Cause hereunder.

 



--------------------------------------------------------------------------------



 



     4. Definition of “Good Reason.” For purposes of this Agreement, your
voluntary termination of employment with the Company will be considered a
termination for “Good Reason” if you resign your employment because one of the
following events occurs without your consent: (a) a reduction of your
then-existing annual base salary by more than ten percent (‘10%), unless the
then-existing base salaries of other executive officers of the Company are
accordingly reduced; (b) a material reduction in the package of benefits and
incentives, taken as a whole, provided to you (not including raising of employee
contributions to the extent of any cost increases imposed by third parties),
except to the extent that such benefits and incentives of other executive
officers of the Company are similarly reduced; (c) assignment to you of any
duties or any limitation of your responsibilities substantially inconsistent
with your position, duties, responsibilities and status with the Company
immediately prior to the date of the Change in Control; or (d) relocation of the
principal place of your employment to a location that is more than fifty
(50) miles from your principal place of employment immediately prior to the date
of the Change in Control.
     5. Limitation on Payments. lf any payment or benefit you would receive
pursuant to a Change in Control from the Company or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be equal to
the Reduced Amount. The “Reduced Amount” shall be the greater of (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax by reason of such Payment being reduced to three times
your base amount, minus one dollar, or (y) the largest portion, up to and
including the total, of the Payment, that would result in the largest net after
tax amount, taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax. lf a reduction in payments
or benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the following order unless
you elect in writing a different order (provided, however, that such election
shall be subject to Board approval if made on or after the effective date of the
event that triggers the Payment): reduction of cash payments; cancellation of
Acceleration; reduction of employee benefits. In the event that Acceleration is
to be reduced, it shall be cancelled in the reverse order of the date of grant
of your 0ptions (i.e., earliest granted 0ption cancelled last) unless you elect
in writing a different order for cancellation.
The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations, lf the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.
The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to you and
the Company within fifteen (15) calendar days after the date on which your right
to a Payment is triggered (if requested at that time by you or the Company) or
such other time as requested by you or the Company. lf the accounting firm
determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish you and
the Company with an opinion reasonably acceptable to you that no Excise Tax will
be imposed with respect to such Payment. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon you
and the Company.

 